DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 and 18 are objected to because of the following informalities:  
Claim 16, line 16, “pouring water into said and” should be --pouring water into said pan and--
Claim 18, line 4, “releasable of” should be --releasable coupling-- 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,896,586 to Caldwell
Regarding Claim 14, Caldwell teaches a method of growing plants which comprises: providing a pan (Caldwell Fig. 1 and 2 #12) having a substantially closed pan bottom (Caldwell Fig. 2 #34) which will cover the ground on which said device is placed so as to prevent .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,896,586 to Caldwell in view of U.S. Patent No. 4,336,666 to Caso and U.S. Patent No. 5,184,421 to Meharg.
Regarding Claims 16 and 17, Caldwell teaches a method of growing plants which comprises: a planter (Caldwell dirt is contained in the Earth); a pan having a substantially closed pan bottom (Caldwell Fig. 1 #34), at least one plant opening (Caldwell Fig. 2 #26) in said bottom to accommodate a plant stem or trunk and at least one watering aperture in said pan bottom operably connected to a downwardly projecting watering spike (Caldwell Fig. 1 and 2 #36, #40) to permit water to escape to the plant roots, and perimeter walls (Caldwell Fig. 1 #20) extending upward from the perimeter of said bottom of said pan, said pan can be pushed downwardly into said planter until said pan bottom rests against dirt (Caldwell Fig. 1 #16); pressing said pan downwardly into said dirt until said pan bottom rests against dirt contained, thereby pressing said watering spike down into said dirt in said container such that water passing through said watering spike will exit said spike in the vicinity of said plant roots, and thereafter planting a plant or plants through said plant opening whereby the stem or trunk of the plant grows through said plant opening defined; watering said plant by pouring water into said device and letting it flow directly into the dirt beneath said pan in the vicinity of said plant roots, said bottom of said pan minimizing the evaporation of water from the dirt directly below said pan. (Caldwell Col. 4 lines 9-15; Col. 4 lines 49-50)
Caldwell is silent on providing a planter having a bottom, a perimeter side wall or side walls and an open top; said perimeter walls being spaced inwardly from said planter wall or sidewalls sufficiently that said pan can be pushed downwardly into said planter until said pan bottom rests against dirt contained in said planter; said bottom wall sloping downwardly from said exterior perimeter wall towards said watering openings.  
However, Caso teaches the general knowledge of one of ordinary skill in the art that it is known to provide a planter having a bottom, a perimeter side wall or side walls and an open top 
Caldwell as modified is silent on the bottom wall sloping downwardly from said exterior perimeter wall towards said watering openings.  However, Meharg teaches the general knowledge of one of ordinary skill in the art that it is known to the bottom wall sloping downwardly from said exterior perimeter wall towards said watering openings (Meharg Fig. 3).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Caldwell with the teachings of Meharg at the time of the invention to allow water to easily flow into the dirt as taught by Meharg.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 18; Caldwell as modified teaches said planter perimeter walls and said pan perimeter walls including mating coupling features which facilitate releasable mating of said horticultural device m said open the top of said planter. (Meharg Fig. 5).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Caldwell with the teachings of Meharg at the time of the invention to prevent unwanted displacement of the pan to create a lock and keep the dirt in place as taught by Meharg. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.


Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



14 February 2022